DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 04/04/2022, as directed by the Non-Final Rejection on 10/05/2021. Claims 1-3, 9-10, 13 and 20 are amended. Claims 1-20 are pending in the instant application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 9-10 are objected to because of the following informalities:  
Regarding claim 9, the limitation “an alert if the the skin sensor” in lines 3-4 should read “an alert if the skin sensor”, or similar phrasing.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wall (U.S Patent No. 4,651,746).
Regarding claim 1, Wall discloses a monitoring system comprising: 
a monitoring device (monitor 10, Figs. 1-2 and Col. 2 lines 19-33) configured to directly and removably attach to a tracheotomy tube (see Fig. 1-2 and Col. 2 lines 55-62, the monitoring device includes mounting tube 16 to allow the monitor to be slipped along an endotracheal tube; It is noted that Applicant has not positively recited a tracheotomy tube, and thus since the monitor 10 may be mounted on an ETT tube, it is configured/capable to removably attach to a tracheotomy tube), the monitoring device including a skin sensor configured to detect whether the sensor is or is not in direct contact with skin of a patient (temperature and pulse sensor 50, Col. 2 lines 66 - Col. 3 line 2; also see Col. 3 lines 9-20; The sensor 50 may be positioned adjacent to the mouth, contacting the skin of the patient’s lips; Additionally, the sensor 50 is configured to detect skin contact, as a reading of NaN/pulse of 0/room temperature would indicate a lack of skin contact with the lips).
Wall is silent regarding wherein the monitor attaches to a tracheotomy tube and wherein the sensor detects contact with skin of a patient’s neck.
However, Wall teaches wherein the monitor/device may be used for other airway devices that extend into the patient’s throat (see Col. 2 lines 48-54 and Claim 1, wherein the monitor may be coupled to any airway that is introduced into the patient’s throat, and thus encompasses tracheotomy tubes; The flange/tubing structure of Wall is also suitable be used for tracheotomy).
Wall further teaches wherein the sensor may contact the skin of the patient about the flange (see Fig. 3; Col. 2 lines 66 - Col. 3 line 2 and Col. 3 lines 9-20; The location of the sensor 50 may be positioned/adjusted to contact the mouth, which is about the flange and external to the throat).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wall to be used for a tracheotomy and to place the sensor in contact with the skin surrounding a tracheostoma, such as that taught by Wall, in order to monitor patient parameters from known appliances that extend into a patient’s throat (Col. 2 lines 48-54; also see Col. 3 lines 9-20).
Regarding claim 2, the modified device of Wall discloses the device of claim 1.
Wall further discloses wherein the monitoring device is configured to directly and removably attach to the flange of a tracheostomy tube (see Fig. 1 and 3, where the monitor directly attaches to the flange and can be removed by sliding of tube 16 off the endotracheal tube; also see Col. 2 line 66 - Col. 3 line 20, wherein conduit 44 pneumatically couples and attaches the respiration sensor of the monitor through the flange, additionally, the sensor 50 of the monitor may be coupled along the flange such that it can contact the patient’s lips for pulse/temperature).
Regarding claim 3, the modified device of Wall discloses the device of claim 2.
Wall further discloses wherein the monitoring device is configured to directly and removably attach to a lateral portion of the flange (see Fig. 1-3, the monitoring device directly and removably attaches to the lateral lip elements 40 of the flange; also see Col. 2 line 66 - Col. 3 line 20, wherein conduit 44 pneumatically couples and attaches the respiration sensor of the monitor through the lateral portion 40 of the flange, additionally, the sensor 50 of the monitor may be coupled along the flange such that it can contact the patient’s lips for pulse/temperature).
Regarding claim 9, the modified device of Wall discloses the device of claim 1.
Wall further discloses wherein the monitoring device further includes a microcontroller that is configured to receive signals from the skin sensor and generate an alert if the skin sensor indicates that it is not in direct contact with the skin (microprocessor 54, see Fig. 4; Col. 3 lines 47-64; also see Claims 2-3; The controller is configured to generate an alarm/alert depending on the detected pulse/temperature readings from direct contact with the skin, thus it is configured to generate alerts when the readings are below the normal range, such as for 0/NaN readings).
Regarding claim 10, the modified device of Wall discloses the device of claim 9.
Wall further discloses wherein the monitoring device further includes a speaker and a light and wherein the microcontroller is configured to generate audible alerts that are emitted by the speaker and visual alerts that are emitted by the light (see Col. 3 lines 47-68, speaker 22 may provide audible alarms pertaining to the specific problem detected, and individual lights pertaining to appropriate displays may light up and flash to indicate a specific problem).
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Owens (U.S Patent No. 9,788,583 B1), as applied to claim 1, in view of Fukuda (U.S Patent No. 4,259,965 A).
Regarding claim 1, Owens discloses a monitoring system comprising: 
a monitoring device configured to directly and removably attach to a tracheotomy tube (alarm assembly 10, which includes sensor holder 30 that attaches to a tracheal tube T; also see Fig. 1A-1B and 10A-10B, the alarm assembly may attach to the flange of a tracheostomy tube) and wherein a sensor detects whether the sensor is or is displaced from close proximity with the skin of the neck (alarm assembly 10 is triggered when the assembly that attaches to the flange is moved away to indicate a dislodging or disconnection of the tracheostomy tube from the tracheostoma).
Owens is silent regarding wherein the sensor is a skin sensor configured to detect whether the sensor is or is not in direct contact with skin of a patient's neck.
Fukuda teaches a skin sensor configured to detect direct contact with the skin of a patient, where the sensor may be connected to monitoring equipment (see Col. 4 lines 31-53; also see Col. 1 lines 5-22, where biopotentials detected by skin electrodes and may be relayed to monitoring equipment as electrical signals).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Owens to have replaced the magnetic sensor and pad of Owens included a galvanic skin response sensor to detect electrical signals directly from the patient to gauge contact, such as that taught by Fukuda, in order to provide a known assembly for to detect and monitor biopotential signals from a patient and monitor contact with the patient (see Col. 1 lines 5-22) and to simplify the detection of contact by removing the requirement of a bandage component around the tracheostoma. 
Regarding claim 4, the modified device of Owens discloses the device of claim 1.
Fukuda further teaches wherein the skin sensor is a galvanic skin response sensor (Col. 1 lines 5-22).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wall (U.S Patent No. 4,651,746 A), as applied to claim 1, in view of Fukuda (U.S Patent No. 4,259,965 A).
Regarding claim 4, the modified device of Wall discloses the device of claim 1.
Wall is silent regarding wherein the skin sensor is a galvanic skin response sensor.
Fukuda teaches galvanic skin sensor where the sensor may be connected to monitoring equipment (see Col. 4 lines 31-53; also see Col. 1 lines 5-22, where biopotentials detected by skin electrodes and may be relayed to monitoring equipment as electrical signals).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wall to have included a galvanic skin response sensor to detect signals from the patient, such as that taught by Fukuda, in order to provide a known assembly for to detect and monitor biopotential signals from a patient and monitor contact with the patient (see Col. 1 lines 5-22).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wall (U.S Patent No. 4,651,746), as applied to claim 1, in view of Koblanski (U.S Publication No. 2002/0115936 A1).
Regarding claim 5, the modified device of Wall discloses the device of claim 1.
Wall is silent regarding wherein the monitoring device further includes an accelerometer configured to sense vibrations transmitted by the tracheotomy tube.
Koblanski teaches an accelerometer configured to sense vibrations transmitted by a tracheal tube (see Paragraph 0053, the accelerometer 40 is capable of sensing vibration in endotracheal tube 4).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wall to have included an accelerometer within the monitor, such as that taught by Koblanski, in order to detect movement of the tube and the trachea while the tube is located within the trachea (see Paragraph 0053).
Claims 6-7, 13, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wall (U.S Patent No. 4,651,746), as applied to claim 1, in view of Wondka (U.S Publication No. 2011/0197885 A1).
Regarding claim 6, the modified device of Wall discloses the device of claim 1.
Wall further discloses wherein the monitoring device further includes a sensor configured to sense patient physical parameters (respiration sensor 56, see Figs. 2 and 4; also see Col. 3 lines 11-13; monitoring device 10 displays the patient respiration rate, a physical parameter, on respiration rate display 26; also see Col. 2 lines 45-48 regarding sensing of the respiratory air from the airway by the monitor).
Wall is silent regarding wherein the sensor is an optical sensor.
Wondka teaches wherein an optical sensor can be used to detect patient respiration (see Paragraphs 0117 and 0126; also see Fig. 14; also see Paragraph 0143).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wall to have included an optical sensor to detect the patient’s respiratory rate, such as that taught by Wondka, in order to provide a known alternative sensor type for detecting respiration (see Paragraph 0117 and 0143).
Regarding claim 7, the modified device of Wall discloses the device of claim 6.
Wall further discloses wherein the patient physical parameters includes respiration rate (see Col. 2 lines 45-48 and Col. 3 lines 11-13).
Regarding claim 13, Wall discloses a monitoring device comprising: 
a housing configured (monitor 10, Figs. 1-2 and Col. 2 lines 19-33) to directly and removably attach to a flange of a tracheotomy tube (see Fig. 1-2 and Col. 2 lines 55-62, the monitoring device includes mounting tube 16 to allow the monitor to be slipped along an endotracheal tube; It is noted that Applicant has not positively recited a tracheotomy tube, and thus since the monitor 10 may be mounted on an ETT tube, it is configured/capable to removably attach to a tracheotomy tube); 
a skin sensor provided on the housing that is configured to detect whether the sensor is or is not in direct contact with skin of a patient (temperature and pulse sensor 50, Col. 2 lines 66 - Col. 3 line 2; also see Col. 3 lines 9-20; The sensor 50 may be positioned adjacent to the mouth, contacting the skin of the patient’s lips; Additionally, the sensor 50 is configured to detect skin contact, as a reading of NaN/pulse of 0/room temperature would indicate a lack of skin contact with the lips); and 
a microcontroller (microprocessor 54, see Fig. 4) contained within the housing that is configured to continually receive data sensed by from the skin sensor signals that indicate that the skin sensor either is or is not in direct contact with the patient's skin and to generate an alert if the data a signal is received from the skin sensor that indicates the skin sensor is not in direct contact with the patient's skin (see Col. 3 lines 21-68, the microprocessor continuously receives data from the sensors and can detect skin contact based on the readings, or lack thereof, obtained by the monitor; The processor may also generate alerts based on the values being out of the normal range, and thus may generate an alert if the data received is much lower than the normal pulse/temperature range in the case that the sensor is not in contact with the patient and is thus reading a 0/NaN pulse or room temperature reading, etc.).
Wall is silent regarding wherein the monitor attaches to a tracheotomy tube and wherein the sensor detects contact with skin of a patient’s neck.
However, Wall teaches wherein the monitor/device may be used for other airway devices that extend into the patient’s throat (see Col. 2 lines 48-54 and Claim 1, wherein the monitor may be coupled to any airway that is introduced into the patient’s throat, and thus encompasses tracheotomy tubes; The flange/tubing structure of Wall is also suitable be used for tracheotomy).
Wall further teaches wherein the sensor may contact the skin of the patient about the flange (see Fig. 3; Col. 2 lines 66 - Col. 3 line 2 and Col. 3 lines 9-20; The location of the sensor 50 may be positioned/adjusted to contact the mouth, which is about the flange and external to the throat).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wall to be used for a tracheotomy and to place the sensor in contact with the skin surrounding a tracheostoma, such as that taught by Wall, in order to monitor patient parameters from known appliances that extend into a patient’s throat (Col. 2 lines 48-54; also see Col. 3 lines 9-20).
The modified device of Wall is silent regarding wherein the monitoring device directly and removably attaches to a flange of a tracheotomy tube such that the monitoring device is solely supported by the flange.
	Wondka teaches a monitoring device that is configured to directly and removably attach to a flange of a tracheotomy tube such that it is solely supported by the flange (Fig. 29 and 32, monitoring device which includes connector 110 and micropressure transducer 222 and gas delivery circuit 24 may be removably attached to flange 115 of a ventilation tube 25; also see Paragraph 0132, where the assembly can connect to flange of tracheotomy tube 28).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wall to have the monitoring device to be solely supported by the flange, such as that taught by Wondka, in order to allow for swapping/removal of the sensing assembly without disruption or moving of the internal section of the tracheostomy tube (see Paragraph 0113, where the configuration allows for different delivery/sensing arrangements to be attached without removal of the internal tracheostomy tube).
Regarding claim 16, the modified device of Wall discloses the device of claim 13.
Wall further discloses wherein the monitoring device further includes a sensor configured to sense patient physical parameters (respiration sensor 56, see Figs. 2 and 4; also see Col. 3 lines 11-13; monitoring device 10 displays the patient respiration rate, a physical parameter, on respiration rate display 26; also see Col. 2 lines 45-48 regarding sensing of the respiratory air from the airway by the monitor).
Wall is silent regarding wherein the sensor is an optical sensor.
Wondka teaches wherein an optical sensor can be used to detect patient respiration (see Paragraphs 0117 and 0126; also see Fig. 14; also see Paragraph 0143).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wall to have included an optical sensor to detect the patient’s respiratory rate, such as that taught by Wondka, in order to provide a known alternative sensor type for detecting respiration (see Paragraph 0117 and 0143).
Regarding claim 18, the modified device of Wall discloses the device of claim 13.
Wall further discloses wherein the monitoring device further includes a speaker and a light and wherein the microcontroller is configured to generate audible alerts that are emitted by the speaker and visual alerts that are emitted by the light (see Col. 3 lines 47-68, speaker 22 may provide audible alarms pertaining to the specific problem detected, and individual lights pertaining to appropriate displays may light up and flash to indicate a specific problem; Control is provided by microprocessor 54).
Regarding claim 20, Wall discloses a method for monitoring a tracheotomy patient, the method comprising: 
directly and removably attaching a monitoring device to a flange of a tracheal tube (monitor 10, see Fig. 1-2 and Col. 2 lines 19-33 and Col. 2 lines 55-62, the monitoring device includes mounting tube 16 to allow the monitor to be slipped along an endotracheal tube; It is noted that Applicant has not positively recited a tracheotomy tube, and thus since the monitor 10 may be mounted on an ETT tube, it is configured/capable to directly and removably attach to a tracheotomy tube); 
inserting the tracheal tube into the throat of the patient (see Fig. 3); 
detecting whether there is direct physical contact between a skin sensor of the monitoring device and the patient (temperature and pulse sensor 50, Col. 2 lines 66 - Col. 3 line 2; also see Col. 3 lines 9-20; The sensor 50 may be positioned adjacent to the mouth, contacting the skin of the patient’s lips; Additionally, the sensor 50 is configured to detect direct physical skin contact, as a reading of NaN/pulse of 0/room temperature would indicate a lack of skin contact with the lips); and 
generating an alert with the monitoring device when the skin sensor senses that the sensor is not in direct physical contact with the skin of the patient (see Col. 3 lines 21-68, the microprocessor continuously receives data from the sensors and can detect skin contact based on the readings, or lack thereof, obtained by the monitor; The processor may also generate alerts based on the values being out of the normal range, and thus may generate an alert if the data received is much lower than the normal pulse/temperature range in the case that the sensor is not in contact with the patient and is thus reading a 0/NaN pulse or room temperature reading, etc.).
Wall is silent regarding attaching the monitoring device to a flange of a tracheostomy tube, and detecting direct physical contact between the sensor and the skin of the neck of the patient.
However, Wall teaches wherein the monitor/device may be used for other airway devices that extend into the patient’s throat (see Col. 2 lines 48-54 and Claim 1, wherein the monitor may be coupled to any airway that is introduced into the patient’s throat, and thus encompasses tracheotomy tubes; The flange/tubing structure of Wall is also suitable be used for tracheotomy).
Wall further teaches wherein the sensor may contact the skin of the patient about the flange (see Fig. 3; Col. 2 lines 66 - Col. 3 line 2 and Col. 3 lines 9-20; The location of the sensor 50 may be positioned/adjusted to contact the mouth, which is about the flange and external to the throat).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wall to be used for a tracheotomy and to place the sensor in contact with the skin surrounding a tracheostoma, such as that taught by Wall, in order to monitor patient parameters from known appliances that extend into a patient’s throat (Col. 2 lines 48-54; also see Col. 3 lines 9-20).
Wall is silent regarding wherein the monitoring device is solely supported by the flange.
Wondka teaches a monitoring device that is configured to directly and removably attach to a flange of a tracheotomy tube such that it is solely supported by the flange (Fig. 29 and 32, monitoring device which includes connector 110 and micropressure transducer 222 and gas delivery circuit 24 may be removably attached to flange 115 of a ventilation tube 25; also see Paragraph 0132, where the assembly can connect to flange of tracheotomy tube 28).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wall to have the monitoring device to be solely supported by the flange, such as that taught by Wondka, in order to allow for swapping/removal of the sensing assembly without disruption or moving of the internal section of the tracheostomy tube (see Paragraph 0113, where the configuration allows for different delivery/sensing arrangements to be attached without removal of the internal tracheostomy tube).
Claims 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wall (U.S Patent No. 4,651,746), as applied to claims 1 and 9-10, in view of Bullock (U.S Publication No. 2014/0318535 A1).
Regarding claim 8, the modified device of Wall discloses the device of claim 1. 
Wall is silent regarding wherein the monitoring device further includes a microphone configured to sense sound waves that are indicative of patient breathing, coughing, choking, or gagging.
Bullock teaches a microphone within a tracheostomy tube configured to sense sound waves that are indicative of patient breathing, coughing, choking, or gagging (see Paragraph 0073; also see Paragraph 0093, where the sounds of patient breathing is monitored, and if difficulty in breathing or obstruction is detected to send an alert).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wall to include a microphone within the tracheostomy monitor, such as that taught by Bullock, in order to detect and resolve disruptions to normal patient breathing (Paragraph 0073 and 0093). 
	Regarding claim 11, the modified device of Wall discloses the device of claim 10.
	Wall is silent regarding a wireless transmitter and wherein the microcontroller is further configured to generate alert signals that are wirelessly transmitted to other devices using the wireless transmitter.
	Bullock teaches a wireless transmitter for a tracheostomy tube (wireless transmitter 602, see Paragraph 0089 and Fig. 6) and wherein the microcontroller is further configured to generate alert signals that are wirelessly transmitted to other devices using the wireless transmitter (see Fig. 7 and Paragraph 0091-0093; alert signals or sensor data may be sent to an external device, for example a smart device, which may receive such alarms and generate commands to the device or may further generate an additional alert contacting emergency medical personnel).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wall to have included a wireless transmitter and to generate alert signals that are wirelessly transmitted to other devices, such as that taught by Bullock, in order to monitor the patient parameters and allow for external devices to provide operational changes or the relaying of alarms (see Paragraph 0093).
	Regarding claim 12, the modified device of Wall discloses the device of claim 11.
	Bullock further teaches a separate device configured to receive alert signals wirelessly transmitted by the monitoring device and generate its own alerts (see Fig. 6-7 and Paragraphs 0092-0093; signals received from the tracheostomy tube may be used to generate an alert 714 to another remove computer device, or to send an email/text message/audible alarm; also a smart device may receive alert signals and an app on the smart device may further send an emergency help alarm signal to alert proper authorities).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wall (U.S Patent No. 4,651,746) in view of Wondka (U.S Publication No. 2011/0197885 A1), as applied to claim 13, in further view of Fukuda (U.S Patent No. 4,259,965 A).
Regarding claim 14, the modified device of Wall discloses the device of claim 13.
Wall is silent regarding wherein the skin sensor is a galvanic skin response sensor.
Fukuda teaches galvanic skin sensor where the sensor may be connected to monitoring equipment (see Col. 4 lines 31-53; also see Col. 1 lines 5-22, where biopotentials detected by skin electrodes and may be relayed to monitoring equipment as electrical signals).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wall to have included a galvanic skin response sensor to detect signals from the patient, such as that taught by Fukuda, in order to provide a known assembly for to detect and monitor biopotential signals from a patient and monitor contact with the patient (see Col. 1 lines 5-22).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wall (U.S Patent No. 4,651,746) in view of Wondka (U.S Publication No. 2011/0197885 A1), as applied to claim 13, in further view of Koblanski (U.S Publication No. 2002/0115936 A1).
Regarding claim 15, the modified device of Wall discloses the device of claim 13.
Wall is silent regarding wherein the monitoring device further includes an accelerometer configured to sense vibrations transmitted by the tracheotomy tube.
Koblanski teaches an accelerometer configured to sense vibrations transmitted by a tracheal tube (see Paragraph 0053, the accelerometer 40 is capable of sensing vibration in endotracheal tube 4).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wall to have included an accelerometer within the monitor, such as that taught by Koblanski, in order to detect movement of the tube and the trachea while the tube is located within the trachea (see Paragraph 0053).
Claim 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wall (U.S Patent No. 4,651,746) in view of Wondka (U.S Publication No. 2011/0197885 A1), as applied to claim 13, in further view of Bullock (U.S Publication No. 2014/0318535 A1).
	Regarding claim 17, the modified device of Wall discloses the device of claim 13.
Wall is silent regarding wherein the monitoring device further includes a microphone configured to sense sound waves that are indicative of patient breathing, coughing, choking, or gagging.
Bullock teaches a microphone within a tracheostomy tube configured to sense sound waves that are indicative of patient breathing, coughing, choking, or gagging (see Paragraph 0073; also see Paragraph 0093, where the sounds of patient breathing is monitored, and if difficulty in breathing or obstruction is detected to send an alert).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wall to include a microphone within the tracheostomy monitor, such as that taught by Bullock, in order to detect and resolve disruptions to normal patient breathing (Paragraph 0073 and 0093). 
Regarding claim 19, the modified device of Wall discloses the device of claim 13.
	Wall is silent regarding a wireless transmitter and wherein the microcontroller is further configured to generate alert signals that are wirelessly transmitted to other devices using the wireless transmitter.
	Bullock teaches a wireless transmitter for a tracheostomy tube (wireless transmitter 602, see Paragraph 0089 and Fig. 6) and wherein the microcontroller is further configured to generate alert signals that are wirelessly transmitted to other devices using the wireless transmitter (see Fig. 7 and Paragraph 0091-0093; alert signals or sensor data may be sent to an external device, for example a smart device, which may receive such alarms and generate commands to the device or may further generate an additional alert contacting emergency medical personnel).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wall to have included a wireless transmitter and to generate alert signals that are wirelessly transmitted to other devices, such as that taught by Bullock, in order to monitor the patient parameters and allow for external devices to provide operational changes or the relaying of alarms (see Paragraph 0093).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S Patent No. 7,416,532 B1 to Broshears - tracheostomy tube with temperature sensor to detect displacement of tube from tracheostoma based on the temperature change sensed, alert to indicate dislodgement to nurses or clinicians.
U.S Patent No. 5,367,292 to Szoke - tracheostomy tube with alarm for abnormal detected conditions.
U.S Patent No. 3,595,228 to Simon - tracheostomy tube with alarm for detection of disconnection/ventilation break, with electrode connected to skin of patient to ground for electrical contacts located distal from the flange.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/             Examiner, Art Unit 3785                                                                                                                                                                                           
/KENDRA D CARTER/             Supervisory Patent Examiner, Art Unit 3785